This, as merely a general statement of the nature and result of the suit below that is thought to be correct, is taken from the brief filed here for the appellants:
"Second National Bank of Houston, Texas, and Carrie B. Carter, as Independent Co-Executors and Co-Trustees of the Estate of S. F. Carter, Sr., deceased, and said Bank as Trustee for Carrie B. Carter, and Carrie B. Carter, individually, sued the defendants, T. C. Dunn, Jr., and L. J. Walling, upon three certain notes executed by Houston Development Company, endorsed by said Dunn and Walling, and also by *Page 767 
S. F. Carter, Jr., (son of S. F. Carter, Sr., and Carrie B. Carter), whose estate was also made a party defendant.
"The suit was brought in the district court of Harris County to recover on those notes, aggregating the principal sum of $162,213.74, together with interest and attorneys' fees provided for therein, and also to recover on a general guaranty agreement dated January 12, 1928, executed by Dunn and Walling and Carter, Jr., in favor of Carter, Sr., expressly guaranteeing the payment by Houston Development Company of all of its aforesaid indebtedness up to the sum of $100,000.00. The Houston Development Company was not made a party to the suit, because it was actually and notoriously insolvent.
"The notes mentioned above, executed by the Houston Development Company, and endorsed by Carter, Jr., Walling and Dunn, were as follows:
"(1) Note for $98,513.50, upon which there was a credit of $1,299.76, leaving a balance of $97,213.74, dated August 31, 1928, payable to the order of Second National Bank of Houston, and transferred to the estate of Carter, Sr.
"(2) Note for the sum of $35,000.00, dated June 20, 1928, payable to the order of South Texas Commercial National Bank of Houston, Texas, and transferred to the estate of Carter, Sr.
"(3) Note for the sum of $30,000.00, dated July 18, 1928, payable to the order of the First National Bank of Houston, Texas, and transferred to the estate of Carter, Sr.
"The payment of the indebtedness to the Houston Development Company to each of the aforesaid banks had been guaranteed by Carter, Sr., by separate general guaranty agreements executed by him, during the lifetime of both Carters, as follows:
"(1) General guaranty agreement dated October 20, 1927, guaranteeing the payment of all indebtedness of the Houston Development Company to the Second National Bank of Houston then or thereafter owing up to the sum of $100,000.00.
"(2) General guaranty agreement dated October 22, 1924, guaranteeing the payment of all indebtedness of the Houston Development Company to the South Texas Commercial National Bank of Houston, then or thereafter owing, up to the sum of $40,000.00.
"(3) General guaranty agreement dated January 19, 1927, guaranteeing the payment of all indebtedness of Houston Development Company to First National Bank of Houston, Texas, then and thereafter owing, up to the sum of $30,000.00.
"Upon the failure of the defendants Dunn and Walling to pay said notes to the banks, it became necessary for plaintiffs as executors of the estate of Carter, Sr., to pay the same to said banks by reason of said guaranties, and each and all of said banks duly assigned, transferred, endorsed and delivered said notes to the estate of Carter, Sr. Plaintiffs then (three and one-half years after the collection by the plaintiff-bank of the $200,000.00 of the two insurance policies described infra) brought this suit against the defendants.
"The defendants Dunn and Walling set up as a defense in their answers that Carter, Jr., after the death of his father, S. F. Carter, Sr., took out two insurance policies on May 7, 1928, with the Aetna Life Insurance Company, in the sum of $170,000.00 and $30,000.00, respectively, payable to the executors and trustees of the estate of Carter, Sr., deceased. They allege that such policies were taken out for the benefit of the Houston Development Company, and for the purpose of protecting them as endorsers on the notes sued upon in the event of the death of Carter, Jr., and that after said policies of insurance were bought the Second National Bank of Houston, acting as executor and trustee of the said S. F. Carter, Sr., deceased, was notified by Carter, Jr., Dunn and Walling that it was the purpose and intention of Carter, Jr., in procuring the policies to protect the Houston Development Company and the defendants Dunn and Walling as endorsers on said notes against liability therefor in the event of the death of Carter, Jr., and that the bank, acting in the aforesaid capacity, consented and agreed to apply the proceeds of said policies to the discharge of said obligations. They also allege that the premiums on said policies, or the greater part thereof, were paid by the Houston Development Company. The defendants Dunn and Walling further allege that the notes sued on were actually paid and discharged out of the proceeds of the insurance policies which were collected by the banks upon the death of Carter, Jr., and that if the notes sued upon herein were not actually discharged at that time, that they should *Page 768 
be so discharged by an application of such insurance proceeds. They further ask for recovery against the plaintiffs for any amount the plaintiffs recover against them.
"The plaintiffs filed a supplemental petition in reply to the answers of the defendants Dunn and Walling, setting up general and special demurrers and a general denial to their answers, and alleged that the aforesaid insurance policies were issued and delivered to the executors and trustees of the estate of Carter, Sr., deceased, for the purpose of securing that estate against loss on obligations executed in favor of his father by Carter, Jr., and on obligations upon which Carter, Jr., was liable as maker or endorser, or otherwise, in favor of Carter, Sr., or in favor of third parties to whom Carter, Sr., was liable by guaranty or endorsement of said obligations. Plaintiffs further alleged that they, as executors and trustees of the estate of Carter, Sr., collected the proceeds of said policies upon the death of Carter, Jr., and applied them to the discharge of obligations of the nature above mentioned, other than those sued upon. They further alleged that such application of the insurance proceeds was made in good faith and without notice of any claim or understanding that such proceeds were to be applied on the obligations sued upon, and alleged that the defendants, Dunn and Walling, waived any rights which they had in the proceeds and were estopped to assert any claims or rights to the proceeds of such policies, and to set up such defense to this suit, and that the agreement and understanding alleged by the defendants Dunn and Walling relative to the purpose of taking out of said insurance policies and the application of the proceeds thereof constituted an effort to vary the written contracts of insurance by parol, and were not in anywise binding on the plaintiffs.
"The answer filed in behalf of the estate of Carter, Jr., deceased, consisted of a general demurrer to plaintiffs' petition, and to the answers of the defendants Dunn and Walling in so far as they sought indemnity or contribution against the estate of Carter, Jr., deceased, a general denial, and then by way of cross-action against the defendants T. C. Dunn and L. J. Walling, it adopted the allegations of the plaintiffs' amended supplemental petition and asked that if plaintiffs should recover any sum against it that it be given a judgment over against the defendants Dunn and Walling, for indemnity or in the alternative for contribution.
"Mrs. Carrie Carter, individually, dismissed her asserted cause of action during the progress of the trial.
"The case was submitted to a jury on special issues, and the findings thereon are in substance as follows:
"Issue I: That in the procuring of the insurance policies Carter, Jr., had the purpose and intention of protecting the Carter, Sr., estate and Dunn and Walling against the payment of the obligations sued upon in the event of the death of Carter, Jr.
"Issues Ia and Ic: That after Carter, Jr., secured the Aetna insurance policies, he did not notify the Second National Bank of this purpose and intention in securing the policies. That the Second National Bank, as executor and trustee of the estate of Carter, Sr., had no notice from any source before the application of the proceeds of the policies, that it was the intention of Carter, Jr., to have the proceeds applied to the payment of the obligation sued on.
"Issue II: That the Second National Bank did not agree with Dunn and Walling that the bank would collect the proceeds of said insurance policies and apply the same to the payment of the obligations sued upon herein.
"Issue III: That the Second National Bank, after it collected the proceeds of the insurance policies, did not apply the proceeds thereof to the payment of the obligations sued on.
"Issues IV and V: That the Houston Development Company paid Hans W. Rassmussen, the insurance agent, on the premium note executed in his favor by Carter, Jr., the sum of $800.00. The amount of this note was $1608.20. That such payment was made by Houston Development Company pursuant to the purpose and intention on the part of Carter, Jr., as found in answer to special issue No. I.
"Thereafter, plaintiffs filed a motion for entry of judgment in their favor on the verdict, or, in the alternative, for judgment non obstante veredicto, against all of the defendants for the full amount sued for.
"Defendants Dunn and Walling filed a motion for entry of judgment in their favor on the verdict.
"Thereafter, on July 1, 1935, the court ruled that the verdict entitled Dunn and Walling to a judgment in their favor and *Page 769 
plaintiffs' motion was overruled, and the motion of defendants Dunn and Walling for judgment on the verdict was granted, to which action of the court the plaintiffs seasonably and in open court excepted and gave notice of appeal.
"Judgment was rendered that plaintiffs take nothing by their action against the defendants Dunn and Walling, and that plaintiffs have judgment against the estate of Carter, Jr., for the full amount sued for, and that the defendants Dunn and Walling take nothing by their cross-action against plaintiffs, and that the estate of Carter, Jr., take nothing on its cross-action against the defendants Dunn and Walling, and that the action instituted by Carrie B. Carter, individually, but not otherwise, against the defendants be dismissed upon her motion.
"To the judgment of the court the present plaintiffs seasonably and in open court excepted and gave notice of appeal.
"The appellants are Second National Bank of Houston, as independent executor and trustee of the estate of S. F. Carter, Sr., deceased, and as trustee for Carrie B. Carter, and Carrie B. Carter as independent executrix and trustee of the estate of S. F. Carter, Sr., deceased. Those parties seasonably filed an original motion, and later and seasonably an amended motion to set aside the judgment theretofore rendered, and to enter a judgment for plaintiffs for the full amount sued for against all the defendants, or, in the alternative, to grant a new trial. This motion was, on the 27th day of July, 1933, overruled and proper objection and exception with notice of appeal was made in open court and noted. Within proper time appellants filed their appeal bond. Statement of facts was duly approved and seasonably filed in the trial court. The transcript and statement of facts were seasonably filed in this court, and the cause is now properly before this court for review.
"Appellants have contended throughout and now most earnestly contend that the verdict of the jury entitles the appellants to a judgment in their favor against all of the other parties; and if so, it is of course unnecessary to consider the voluminous statement of facts in this case. However, the statement of facts has been prepared and filed so that the entire record may be available to the court."
The pith of the controlling contentions of the opposing parties may, perhaps, be helpfully at once indicated by these respective quotations from their briefs here:
(1) The appellants say at their pages 23, 25, 27, 32, and 33:
"The issues in the case were, therefore, narrowed down to the question of whether the estate of S. F. Carter, Sr., expressly designated as beneficiary in the insurance policies, was justified in applying the proceeds of the insurance policies to other indebtedness upon which the estate of Carter, Jr., was obligated to the estate of Carter, St., or whether, instead, the Bank should have applied the insurance proceeds to payment of the indebtedness involved in this suit. * * *
"The only basis advanced by the defendants Dunn and Walling for a disregard of the rights of the designated-beneficiary in this case is the contention that Dunn and Walling (and Houston Development Company, which is not a party to this suit) were intended to be co-beneficiaries of the insurance. * * *
"Their only claim as to the insurance proceeds herein, is an asserted right to have the proceeds applied to the payment of the debt of Houston Development Company, upon which they were liable as endorsers, so that they might thereby be relieved. Just as in the Farracy Case (Farracy v. Perry), 12 S.W.2d 651 (Tex.Civ.App.) there is no contention `that the policies of insurance, or the proceeds of same, ever belonged to the bankrupts, or that said bankrupts ever had any interest in same, except in so far as said policies were held or pledged as security for the bankrupts' debt to the bank.' Just as in that case, the claim against the proceeds is asserted against a designated-beneficiary, and there was no attempted change of beneficiary subsequent to that designation. * * *
"Of course, if the rules established by our courts for the protection of a designated-beneficiary can be avoided in whole or in part by merely offering proof that another party was intended to be a co-beneficiary, this would open a wide field for fraudulent claims upon insurance policies. It is just as practical for the insurance policy to contain a designation of all of the beneficiaries, either by name or by some descriptive terms, as it is to designate any one beneficiary. Yet neither the application nor the insurance policies contain any reference to any other beneficiary except the Carter, Sr., estate, or reflect that the *Page 770 
beneficiary-estate was designated as a `trustee' for the benefit of any other parties. * * *
"While the designation of the beneficiary in any of these policies did not by its terms limit the rights of the beneficiary to those of a creditor of the insured, nevertheless the plaintiffs proceeded upon the theory that, even if so limited, they certainly could hold the full amount of the proceeds of the insurance policies to satisfy debts other than those involved in this suit, if they so chose."
(2) The appellees, upon the other hand, at their pages 14, 19, 20, 24, 25, and 30, present these summations:
"It is appellees' position that their defense to the notes sued upon was fully established by the verdict of the jury, and that by reason thereof the judgment of the trial court should be in all things up-held. * * *
"The two Aetna Life insurance policies involved in this suit expressly provide that `during the life-time of the insured, the right to receive all cash values, loans and other benefits accruing hereunder, to exercise all options and privileges prescribed herein, and to agree with the company to any change in or amendment to this policy, shall vest alone in the insured;' further, that `the beneficiary may be changed as often as desired. * * *' Accordingly, the beneficiary in said policies, `the executors, administrators or assigns of Samuel F. Carter, Sr., father of the insured,' had no vested interest or right in said two policies during the lifetime of the insured, Fain Carter, Jr. * * *
"It seems plain, therefore, under the rule prevailing in Texas, that Fain Carter had the unlimited right to control the disposition to be made of these insurance policies on his life so long as he lived. The insured exercised that right by procuring these two policies with a certain purpose and intent, and the beneficiary took the proceeds of the policies subject to that intention and purpose; its rights to handle and apply the proceeds were charged with the duty to carry out that purpose and intention. The only insurable interest the beneficiary had in the insured was as a creditor, and as such creditor it could receive said proceeds, but it had to liquidate with said proceeds the obligation that the insured intended it should pay there-with. The beneficiary had no vested right in said policy during the lifetime of the insured; upon his death it became possessed of a vested right, but this right was subject to and certainly could not supersede the purpose and the intention of the insured in procuring such policies and in designating the beneficiary as the recipient of the proceeds charged with the duty of carrying out such purpose and intention. That this intention and purpose of the insured governed the rights of the beneficiary, we propose to show in our succeeding propositions. * * *
"The corporate minute-book of Houston Development Company shows that on January 15, 1928, at its regular annual meeting, Fain Carter, president, director, and majority stockholder, together with appellees, who were also stockholders and directors of said company, unanimously passed the following resolution:
"`Resolved: That S. F. Carter, Jr., President of the Houston Development Company, be empowered to insure his life for the protection of indebtedness of the Houston Development Company and the endorsements of the directors of the company. The amount not to exceed $200,000.00, and pay the premiums out of the funds of the Houston Development Company.'
"This resolution was passed just three days after Fain Carter, Jr., and appellees had executed to S. F. Carter, Sr., a guaranty-agreement in the sum of $100,000.00, guaranteeing the payment of any and all indebtedness which Houston Development Company then owed, or would thereafter owe S. F. Carter, Sr. At the time it was executed Houston Development Company was indebted directly to S. F. Carter, Sr., in the total sum of $23,500.00 — being the indebtedness above mentioned. * * *
"The first and principal issue submitted to the jury and, in our opinion, the only one necessary to a determination of the case, was submitted in the following form:
                           "`Special Issue No. 1.
"`Do you find from a preponderance of the evidence that in the procuring of the Aetna insurance policies, Fain Carter, Junior, had the purpose and intention of protecting the S. F. Carter, Sr., Estate and T. C. Dunn and L. J. Walling against the payment of the obligation herein sued upon in the event of the death of Fain Carter, Jr.
"`Answer "Yes" or "No," as you may find.' *Page 771 
"To this issue the jury answered `yes,' and it is appellees' contention that this finding entitled them to judgment in their favor."
Since both sides by their motions for judgment thereon both stand upon and affirm the sufficiency of the evidence to support the verdict (only the appellants alternatively requesting a recovery notwith-standing), the facts therein found must be regarded here as conclusively established; that being so, the complicated cause is reduced upon the appeal to the single question of which side as a matter of law upon the facts found in the verdict was entitled to a recovery; this court, although not en masse, concludes that the appellants have the better of the argument, and that the appellees' stated propositions fall short of entitling them to prevail over the appellants, whose superior right might be thus epitomized:
"The executors of the Estate of Carter, Sr., as sole designated beneficiaries in and as such at all times possessors of the insurance policies, without notice of any adverse claims in the appellees thereto, who (being also his creditors) had an insurable financial interest in the life of the insured, had the right to the insurance proceeds, unless (a) there was some ambiguity in the policies raising doubt as to who was the intended beneficiary, or unless (b) the beneficiaries had estopped themselves from asserting such right by expressly or impliedly agreeing to receive and hold the policies as security for the particular indebtedness involved in this suit upon which Walling and Dunn were endorsers," neither of which conditions existed in fact.
The authorities in Texas seem without uncertain sound to establish that such were the rights of the appellants as designated beneficiaries in the circumstances so appearing here, and that the weakness in appellees' opposing position lies in these, among other considerations:
That the intention of Carter, Jr., as shown, was merely one of protecting both his father's estate and his friends, Dunn and Walling, jointly and severally, against the obligations he might die owing either group, without specifying the one above the other, or that the policies he so took out were to be limited to the discharge first or solely of this particular indebtedness.
Further, the father's estate was mentioned first in such expressed intention of protection by insurance, and, when these two policies came to be actually taken out, that priority was apparently intentionally made exclusive by the designation of such estate as sole beneficiary, without even the mention of the others the son had there-tofore entertained the purpose of also securing by insurance.
Further, the insured during his lifetime conclusively seemed to operate along parallel lines in dealing with his father's estate as his creditor upon the one hand and his associates, Dunn and Walling, as his co-obligees upon the other, in that he advised neither at any time that he had taken out insurance for the protection of the other, but only agreed with and informed each of what he had done for his or its protection alone.
Further, in the ample interim between these transactions with reference to protecting insurance he had with these different obligees and his death, he took no steps whatever to effect in the only way it could have been done under the law a change of beneficiary in the policies he had so made in favor of his father's estate exclusively.
Further, however securely he, together with Dunn and Walling, in purely inter sese dealings about such insurance (inclusive of the minute book resolution quoted supra) may have fastened a trust even upon these policies in favor of the latter as between the three of them, these transactions were ab initio, and thereafter always remained wholly ex parte and secret, as concerned appellants, until after Carter, Sr.'s, executors had collected and applied these proceeds on other debts than those involved here; wherefore, no such — to them — unknown trust ever became operative as against the always independent, preexisting, and entirely disassociated right in the father's executors that became finally vested on the son's death in the given circumstances.
Further, the mere potential power of Carter, Jr., to change ad libitum the beneficiaries in the policies at any time while living died with him, on his complete failure to exercise it before his death.
Further, these policies were delivered on issuance to the designated beneficiaries, and were always thereafter so retained by them without protest or adverse claim from anybody; nor was there ever then or there-after a contemporaneous passage of the title thereto, nor of the proceeds therefrom, *Page 772 
to the appellees, or to any other third party.
Further, the answer to issue No. 1 was not conclusive, as claimed, toward the establishment of a trust binding upon the appellants for a number of the reasons already assigned, especially because it failed to determine (the court having refused appellants' request to have that element included) that Fain Carter's intent was to limit these policies to the discharge first or solely of this indebtedness or that such intent was ever communicated to or known by his father's executors either prior to Fain's death or until they had already collected and applied the insurance proceeds to other debts.
As before indicated, there was no ambiguity concerning, doubt as to, nor limitation upon, the beneficiary in these policies; the Carter, Sr., executors being therein expressly and solely so designated without qualification of any sort. In such circumstances both our statutes and our decisions in Texas clearly seem to contemplate that an express designation of beneficiaries of that character will be controlling. R. S. arts. 4732, 4831 (amended by Acts 1931, c. 48, § 5 [Vernon's Ann. Civ. St. art. 4831]), 5047, 5048, 5050, and article 7144a, § 16(b). Not only do these statutes require that each policy and the application therefor shall constitute the entire contract between the parties, but the Texas courts in construing them further determine that the beneficiary who has been so designated cannot be deprived of his rights as such except by strict compliance with the provisions of the policy itself for a change of beneficiary, and that, in the absence of such a change prior thereto, the rights of the beneficiary become vested upon the death of the insured. Farracy v. Perry (Tex.Civ.App.) 12 S.W.2d 651; Russell v. Owen, 203 N.C. 262, 165 S.E. 687; Carpenter v. Knights of Columbus, 239 Mass. 287, 131 N.E. 863; Hines v. Hines, 212 Mich. 50,179 N.W. 299; Garner v. Bemis, 81 Fla. 60, 87 So. 426; Wright v. Wright (Tex.Civ.App.) 44 S.W.2d 1019 (writ of error denied by Supreme Court of Texas); American National Insurance Company v. Driver (Tex.Civ.App.)52 S.W.2d 345 (writ of error denied by Supreme Court of Texas).
Of course, the designated beneficiary must show himself eligible to take the proceeds and all of them (Andrews v. U. C. Life Ins. Co.,92 Tex. 584, 50 S.W. 572, and Id., 24 Tex. Civ. App. 425, 58 S.W. 1039), but that was done in this instance by undisputed proof of the facts that the father's estate held bona fide debts against the son in an amount far in excess of both the aggregate sums called for in the two insurance policies and the three notes sued upon. See, also, Killingsworth v. Bank (Tex.Com.App.) 32 S.W.2d 645, which is distinguished from Farracy v. Perry, supra.
Not only do the rights of an eligible beneficiary thus become vested on the death of the insured without having exercised his potential power while alive to make a change in disposition of the insurance, but there being — as in this instance under the jury's findings and the undisputed facts aliunde — no contemporaneous conveyance nor assignment to the appellees or other third parties of the policies or the proceeds thereof, but a final delivery of them to the named beneficiary as such on original issuance thereof, no equities, interests, nor trusts in them in favor of the appellees or others can now be asserted against the beneficiary thereunder, unless they were at least known to the latter prior to the death of the insured. While the appellees sought to establish the equivalent of some such conveyance or assignment of interest in these policies by the claimed agreement between the parties that the executors of Carter, Sr., would receive and hold the proceeds of the policies for the payment of the particular obligations here involved and in protection of the Houston Development Company, along with Dunn and Walling, from liability thereon, the jury, as quoted supra, expressly found that no such agreement or understanding was ever made, and that the designated beneficiaries had no notice of any intention on the insured's part that these policies should be applied to the discharge of any such liabilities rather than to protect Carter, Sr.'s, estate against other and different obligations the insured owed it.
Indeed, outside of the verdict, it was in-disputably shown that appellant executors, pursuant to express agreement by written correspondence then had between Fain Carter and themselves, originally received these Ætna policies from him, and until his death continued to so hold them, as additional security (along with $110,000 of precisely the same sort of insurance likewise then held by them) for the whole *Page 773 
indebtedness the son was obligated to protect his father's estate on, which exceeded $700,000 at the time of his death, with therefore only a total of such protecting insurance carried by him of $310,000 and his own estate left insolvent. Neither, under the facts on that feature, did the payments actually made of the premiums on these two policies work as a matter of legal consequence any change of beneficiary therein in favor of the appellees Dunn and Walling, for neither of them paid anything at all. On the contrary, the Houston Development Company paid the whole of that on the $30,000 policy and half that on the $170,000 one, while Fain Carter himself individually (or through his separate corporation, the Home-Building Company) paid the other half on the latter.
Wherefore, upon the whole controversy, it is thought that the conclusions stated, especially those to the effect that no impairment of the plenary rights accorded by our statutes to an unequivocally designated and unfettered beneficiary was shown, that no change therein in fact or law was effected prior to the insured's death, and that no trust nor equity in appellees' favor was impressed upon these proceeds in the hands of appellant-executors as rightful possessors thereof with never any notice or knowledge of any such adverse claim thereto, find support, not alone in the authorities cited supra, but also in these additional ones. Eatman v. Eatman (Tex.Civ.App.) 135 S.W. 165; Garner v. Bemis, 81 Fla. 60,. 87 So. 426; Ryan v. Boston Letter Carriers' Mut. Ben. Ass'n, 222 Mass. 237, 110 N.E. 281, L.R.A. 1916C, 1130; Carpenter v. Knights, 239 Mass. 287, 131 N.E. 863; Herring v. Sutton, 129 N.C. 107,39 S.E. 772, 773; Central Nat. Bank of Washington v. Hume, 128 U.S. 195, 9 S. Ct. 41, 32 L. Ed. 370; Coleman v. Anderson, 98 Tex. 570, 86 S.W. 730; Standard Life  Acc. Ins. Co. v. Taylor, 12 Tex. Civ. App. 38834 S.W. 781; Proctor v. Marshall, 18 Tex. 63; Gardner v. Watson,76 Tex. 25, 13 S.W. 39; Brice v. Hamilton, 12 S.C. 32.
Nor is it believed the authorities so ably presented by the appellees establish different principles upon the legal equivalent of the state of facts obtaining in this instance; rather, we think, they will be found to have dealt with materially different factual situations, as where the policy was payable to the insured's estate; hence belonged to him during his lifetime, and was controllable by his own act or intention in favor of a third party as against the representative of his estate after his death, illustrated in Nashville Trust Co. v. Bank, 123 Tenn. 617,134 S.W. 311; Mullins v. Thompson, 51 Tex. 7, and Northern Life Ins. Co. v. Burkholder, 131 Or. 537, 283 P. 739; or where a creditor beneficiary, having no other interest than a debt less than the amount of the policy, is held to be a trustee for the insured's estate for any excess received by him from the insurance over the indebtedness, as in Goldbaum v. Blum,79 Tex. 638, 15 S.W. 564; or where the designated beneficiary had full notice of, and assented to, the trust, like Kerr v. Crane, 212 Mass. 224,98 N.E. 783, 40 L.R.A.(N.S.) 692, and footnote collated cases; or where the designation of the beneficiary, or the trustee, or the nature or extent of his interest, as the case may be, was ambiguous, uncertain, or incomplete, as in Jackson v. Hughes (Tex.Civ.App.) 52 S.W.2d 687 [writ of error granted (Tex.Com.App.) 81 S.W.2d 656]; Crotty v. Union Mut. Life Ins. Co., 144 U.S. 621, 12 S. Ct. 749, 36 L. Ed. 566; Andrews v. Ins. Co., 92 Tex. 584, 50 S.W. 572; Mullins v. Thompson, 51 Tex. 7; Lord v. New York Life, 95 Tex. 216, 66 S.W. 290, 56 L.R.A. 596, 93 Am. St. Rep. 827; and many other cited authorities.
Further discussion is deemed unnecessary, since what has been said disposes of the merits of the appeal. It follows therefrom that the judgment should be reversed, and that a decree should enter here awarding the appellants a recovery against the appellees for the amount found to be due upon the notes sued on; it has accordingly been so ordered, with Justice LANE, dissenting.
Reversed and rendered.